DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/190,389 filed on 3/3/2021 with effective filing date 7/2/12. Claims 21-40 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-20 of US 10,972,735. Although the claims at issue are not identical, they are not patentably distinct from each other.
US 10,972,735
Current Application
1. In a computing system, a method comprising: encoding a picture, thereby producing encoded data, wherein the encoded data includes one or more syntax elements that indicate a picture-level chroma quantization parameter (QP) offset for the picture and further includes one or more syntax elements that indicate a slice-level chroma QP offset for a slice of the picture, 
and wherein the encoding includes: quantizing transform coefficients for one or more portions of the slice; reconstructing at least part of the slice, including inverse quantizing the transform coefficients for the one or more portions of the slice; and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter; and outputting the encoded data as part of a bitstream.
28. In a computing system, a method comprising: receiving encoded data in at least part of a bitstream, wherein the encoded data includes one or more syntax elements that indicate a picture-level chroma quantization parameter (QP) offset for a picture and further includes one or more syntax elements that indicate a slice-level chroma QP offset for a slice of the picture; and decoding the encoded data, including, as part of reconstructing at least part of the slice: using the picture-level chroma QP offset and the slice-level chroma QP offset to regulate inverse quantization, according to a chroma QP, of transform coefficients for one or more portions of the slice, and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter.
2. The method of claim 1, wherein the deriving the control parameter further includes determining the average, wherein the determining the average includes adding the luma QP values for the blocks on either side of the edge and further includes right shifting by 1 bit.

3. The method of claim 1, further comprising: storing the picture-level chroma QP offset, after discarding the slice-level chroma QP offset, for use in the deriving the control parameter.

4. The method of claim 1, wherein, according to bitstream syntax, the slice-level chroma QP offset is separately signaled for two chroma components for the slice.

5. The method of claim 1, wherein, according to bitstream syntax, the picture-level chroma QP offset is separately signaled for two chroma components for the picture.

6. The method of claim 5, wherein the control parameter is derived separately for the two chroma components for the deblock filtering.

7. The method of claim 1, wherein bitstream syntax permits signaling of different slice-level chroma QP offsets for different slices of the picture.

8. A computing device that includes one or more processing units and memory, wherein the computing device implements a video decoder configured to perform operations comprising: receiving encoded data in at least part of a bitstream, wherein the encoded data includes one or more syntax elements that indicate a picture-level chroma quantization parameter (QP) offset for a picture and further includes one or more syntax elements that indicate a slice-level chroma QP offset for a slice of the picture; and decoding the encoded data, including, as part of reconstructing at least part of the slice: using the picture-level chroma QP offset and the slice-level chroma QP offset to regulate inverse quantization, according to a chroma QP, of transform coefficients for one or more portions of the slice, and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter.
21. A computing device that includes one or more processing units and memory, wherein the computing device implements a video encoder configured to perform operations comprising: encoding a picture, thereby producing encoded data, wherein the encoded data includes one or more syntax elements that indicate a picture-level chroma quantization parameter (QP) offset for the picture and further includes one or more syntax elements that indicate a slice-level chroma QP offset for a slice of the picture, and wherein the encoding includes: quantizing transform coefficients for one or more portions of the slice; reconstructing at least part of the slice, including inverse quantizing the transform coefficients for the one or more portions of the slice; and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter; and outputting the encoded data as part of a bitstream.
9. The computing device of claim 8, wherein the deriving the control parameter further includes determining the average, and wherein the determining the average includes adding the luma QP values for the blocks on either side of the edge and further includes right shifting by 1 bit.

10. The computing device of claim 8, wherein the decoding further comprises: storing the picture-level chroma QP offset after the inverse quantization, for use in the deriving the control parameter for the deblock filtering; and discarding the slice-level chroma QP offset after the inverse quantization.

11. The computing device of claim 8, wherein, according to bitstream syntax, the slice-level chroma QP offset is separately signaled for two chroma components for the slice.

12. The computing device of claim 8, wherein, according to bitstream syntax, the picture-level chroma QP offset is separately signaled for two chroma components for the picture.

13. The computing device of claim 12, wherein the control parameter is derived separately for the two chroma components for the deblock filtering.

14. The computing device of claim 8, wherein bitstream syntax permits signaling of different slice-level chroma QP offsets for different slices of the picture.

15. A non-volatile memory or storage device having stored thereon encoded data in at least part of a bitstream, wherein the encoded data includes one or more syntax elements that indicate a picture-level chroma quantization parameter (QP) offset for a picture and further includes one or more syntax elements that indicate a slice-level chroma QP offset for a slice of the picture, the encoded data being organized to facilitate decoding by operations that include, as part of reconstructing at least part of the slice: using the picture-level chroma QP offset and the slice-level chroma QP offset to regulate inverse quantization, according to a chroma QP, of transform coefficients for one or more portions of the slice, and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter.
35. A non-volatile memory or storage device having stored thereon encoded data in at least part of a bitstream, wherein the encoded data includes one or more syntax elements that indicate a picture-level chroma quantization parameter (QP) offset for a picture and further includes one or more syntax elements that indicate a slice-level chroma QP offset for a slice of the picture, the encoded data having been produced, using a computer system that includes one or more processing units and memory, by encoding with operations that include: quantizing transform coefficients for one or more portions of the slice; reconstructing at least part of the slice, including inverse quantizing the transform coefficients for the one or more portions of the slice; and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter.
16. The non-volatile memory or storage device of claim 15, wherein the deriving the control parameter further includes determining the average, and wherein the determining the average includes adding the luma QP values for the blocks on either side of the edge and further includes right shifting by 1 bit.

17. The non-volatile memory or storage device of claim 15, wherein, according to bitstream syntax, the slice-level chroma QP offset is separately signaled for two chroma components for the slice.

18. The non-volatile memory or storage device of claim 15, wherein, according to bitstream syntax, the picture-level chroma QP offset is separately signaled for two chroma components for the picture.

19. The non-volatile memory or storage device of claim 18, wherein the control parameter is derived separately for the two chroma components for the deblock filtering.

20. The non-volatile memory or storage device of claim 15, wherein bitstream syntax permits signaling of different slice-level chroma QP offsets for different slices of the picture.




Allowable Subject Matter
4.	The prior art of record in particular for claim 21, Van der Auwera et al. US 2013/0259141 A1 in view of Saigo et al. US 2008/0317377 A1 fails to disclose econstructing at least part of the slice, including inverse quantizing the transform coefficients for the one or more portions of the slice; and performing deblock filtering on the at least part of the slice, including deriving a control parameter for the deblock filtering using the picture-level chroma QP offset but not the slice-level chroma QP offset, wherein the deriving the control parameter includes (a) setting a first variable by adding the picture-level chroma QP offset and an average of luma QP values for blocks on either side of an edge in the at least part of the slice, and (b) using the first variable to determine a second variable for the deriving the control parameter; and outputting the encoded data as part of a bitstream as claimed.
Rather Van der Auwera et al. discloses the appearance of edge of blocks can be reduced in effective manner. Thus, the de-blocking functions applied to the chrominance components at common edge of video data can be improved in effective manner. The luminance quantization parameters are determined  for blocks of video data.  A chrominance quantization parameter offset value is determined 
for chrominance components. The de-blocking filter is applied to de-block the common edge, according to the determined strength.
Similarly, Saigo discloses the chroma data is quantized using adjusted chroma quantization width, and a luma quantization width related to the quantization width of luma data of an image data, is determined, without being dependent on the result. 
The same reasoning applies to claims 28 & 35.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485